Citation Nr: 0116549	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  96-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a schizoid 
personality disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, which denied service 
connection for bipolar disorder.  The veteran entered notice 
of disagreement with this decision in June 1995; the RO 
issued a statement of the case in April 1996; and the veteran 
submitted a substantive appeal, on a VA Form 9, which was 
received in April 1996.  


REMAND

In December 1999, the Board Remanded this case to the RO for 
consideration of whether the veteran had presented new and 
material evidence to reopen a previously denied (May 1990) 
claim for service connection for what had been styled as a 
"nervous condition," or psychiatric disorder, or even, in 
the Board decision, bipolar disorder.  Upon further 
reflection, however, the Board finds that, in the June 1995 
rating decision, the RO had correctly determined the issue to 
be entitlement to service connection for bipolar disorder.  

The Board notes that the basis for the original denial of 
service connection in an April 1970 rating decision was 
because the veteran had been diagnosed in service with 
schizoid personality, which is a personality disorder and not 
a disability under law.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2000).  The evidence at the time of a May 1990 
administrative denial of the veteran's claim to reopen did 
not include a diagnosis of psychiatric disability other than 
schizoid personality disorder.  However, subsequent VA 
outpatient treatment records dated in 1994 reflect diagnosed 
psychiatric disabilities of bipolar disorder, anxiety, and 
depression.  In October 1994, through his representative, the 
veteran entered a claim for "service connection for the 
veteran's "nervous condition."  Notwithstanding the 
confusion in the June 1995 rating decision between bipolar 
disorder and personality disorder (erroneously implying that 
the diagnosed bipolar disorder was a personality disorder), 
bipolar disorder is a distinct psychiatric disability 
recognized by VA as a disability for which service connection 
may be granted.  Bipolar disorder, a psychosis, is a 
diagnosed disability recognized for VA disability 
compensation purposes.  See 38 U.S.C.A. § 1101(3) (West 
1991); 38 C.F.R. § 3.309(a) (2000).  As such, at the time the 
veteran filed his claim in October 1994, there was evidence 
of newly diagnosed disabilities, including bipolar disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (a new claim for service connection for 
post-traumatic stress disorder was not inextricably 
intertwined with currently rated depressive neurosis).  In 
this veteran's case, the evidence constructively of record at 
the time of the veteran's claim for compensation in October 
1994 included new psychiatric diagnoses (other than the 
diagnosis of personality disorder for which service 
connection had previously been denied).  See Smith v. Brown, 
12 Vet. App. 312 (1999); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Because the evidence included a newly diagnosed 
psychiatric disability, and not just a new theory of 
entitlement, by his October 1994 claim, the veteran 
effectively entered a claim for service connection for 
psychiatric disorder (other than personality disorder), which 
included bipolar disorder.  The correct issue currently 
before the Board on appeal, therefore, is entitlement to 
service connection for an acquired psychiatric disorder, 
including bipolar disorder.  

In a February 2001 brief, the veteran's representative wrote 
that the veteran was alternatively contending that service 
connection was warranted on the basis of aggravation of 
preexisting psychiatric disability in service.  The 
representative did not indicate whether the theory was 
aggravation of personality disorder in service or aggravation 
of bipolar disorder in service (which he has also claimed was 
directly incurred in service).  To the extent the veteran may 
be claiming aggravation of personality disorder in service, 
however, he would be simply putting forth a new theory of 
service connection for a previously denied claim.  Id.  This 
would be just a new theory of entitlement because service 
connection for schizoid personality disorder remains denied 
by the May 1990 administrative denial of reopening of a prior 
final (April 1970) rating decision denial of service 
connection for schizoid personality disorder.  Because of the 
prior final May 1990 denial, the veteran must present more 
than a new theory of entitlement to service connection for 
personality disorder by way of aggravation: he must present 
new and material evidence to reopen a claim for service 
connection on this basis.  In this regard, the Court has held 
that a new etiological theory of entitlement does not amount 
to a new claim.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).  To afford the veteran's claim full consideration and 
because the basis/bases for the claim are not entirely clear, 
the Board will also review the issue of whether new and 
material evidence has been presented to reopen a claim of 
service connection for a schizoid personality disorder.

However, to the extent the veteran's contention of 
aggravation pertains to the issue currently on appeal - 
entitlement to service connection for a psychiatric disorder 
(other than personality disorder), including bipolar disorder 
- this theory of aggravation will be considered, to the 
extent applicable, in a merits review.  Additionally, in a 
merits review on Remand, the veteran's claim for service 
connection for a psychiatric disorder which includes bipolar 
disorder will be considered on the theory of direct 
incurrence in service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO should review 
this case to insure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Because the RO 
has not yet had the opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  

The Veterans Claims Assistance Act of 2000 provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Such assistance includes a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Such 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, including lay statements of 
the claimant, contain competent evidence of current 
disability or persistent symptoms of current disability, 
indicate that the disability or symptoms may be associated 
with service, and does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2098 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  A VA examination or 
medical opinion is not required where there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2097 (2000) (to be codified as amended at 38 U.S.C. § 
5103A(a)(2)), or is not necessary to make a decision on the 
claim, see Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  
In this case, there is medical evidence of a newly diagnosed 
psychiatric disorder, and the veteran's lay statements 
indicate his belief that the currently diagnosed disability 
and symptoms of bipolar disorder are related to in-service 
symptomatology diagnosed as schizoid personality in service.  
Based on this evidence, the Board finds that a VA examination 
and medical opinion are necessary to a decision on the 
current claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his psychiatric 


disorders, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims file.

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the nature, etiology, and 
extent of his current psychiatric 
disorder(s), including the relationship, 
if any, between any currently diagnosed 
disorders and schizoid personality 
previously diagnosed in service.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
indicate in writing that the claims file 
has been reviewed.  

The examiner is requested to enter any 
current psychiatric diagnoses.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is etiologically related to 
psychiatric symptomatology during the 
veteran's service.  More specifically, 
the requested opinion should address the 
etiology and onset of any currently 
diagnosed psychiatric disorder, including 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed bipolar disorder is 
etiologically related to symptomatology 
diagnosed in service as schizoid 
personality.  A complete rationale should 
be provided, including explanation as to 
why any opinion could not be offered.

3.  The RO should then review the VA 
examination report to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  If 
not, it should be returned for corrective 
action.

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
notice and assistance to the claimant 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, and in light of 
the additional evidence obtained, the RO 
should readjudicate on the merits the 
issues of entitlement to service 
connection (on the theory of direct 
incurrence in service with consideration 
to the application of the theory of 
aggravation in service) for an acquired 
psychiatric disorder, including bipolar 
disorder, and whether new and material 
evidence has been presented to reopen a 
claim of service connection for schizoid 
personality disorder. 

6.  If any benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, 
including all applicable laws and 
regulations, and the veteran and his 
representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this claim.  The veteran has 
the right to submit additional evidence and argument 


on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


